Citation Nr: 1019022	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-31 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left cheek skin 
disability; and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to 
June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

In February 2010, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  A claim for service connection for discoloration of the 
left cheek was denied by an October 1994 rating decision that 
was not appealed.  In rating decisions dated in November 1999 
and May 2005, the RO denied the Veteran's requests to reopen 
his claim for service connection for discoloration of the 
left cheek, also characterized as variation of pigment and 
residuals of abrasion left cheek.  These decisions were also 
not appealed

2.  Evidence submitted subsequent to the May 2005 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision which denied a claim for 
service connection for discoloration of the left cheek is 
final. 38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1994).  The November 1999 and May 2005 
rating decisions which denied the Veteran's requests to 
reopen his claim for service connection for discoloration of 
the left cheek, also characterized as variation of pigment 
and residuals of abrasion left cheek, are also final. 38 
U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999) and (2004).   

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for service 
connection for a left cheek skin disability is not reopened.  
38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
his or her entitlement to the underlying claim for the 
benefit sought.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
those element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In other words, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
The basis for the denial in the prior decision can be 
ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in October 2006 and October 
2007 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, 
the letters informed the Veteran that he was previously 
denied service connection for a left check disorder, noted to 
be burn to the face, variation of pigmentation and residuals 
of abrasion, and facial scar, because his service medical 
records did not show evidence of discoloration of the left 
cheek or any chronic condition of the cheek.  The letters 
also advised that the Veteran that new and material evidence 
was needed to reopen his claim for service connection for 
left cheek skin disability as well as what evidence was 
required to reopen and substantiate the claim.  The letters 
further advised the Veteran of his and VA's respective duties 
for obtaining evidence, as well as how VA determines 
disability ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

New and Material Evidence

In a decision dated in October 1994, the RO denied the 
Veteran's claim for service connection for discoloration of 
left cheek.  In rating decisions dated in November 1999 and 
May 2005, the RO denied the Veteran's requests to reopen his 
claim for service connection for discoloration of the left 
cheek, also characterized as variation of pigment and 
residuals of abrasion left cheek.  The Veteran did not appeal 
any of these decisions.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1994, 1999, and 2004).  Thus, the October 1994, 
November 1999, and May 2005 rating decisions are all final. 

The Veteran's application to reopen his claim of service 
connection for burn to face (left side below eye) was 
received in August 2006.  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  

The Board notes that by a December 2006 rating decision, the 
RO declined to reopen the Veteran's claim of entitlement to 
service connection for burn to face, left side below eye 
(also claimed as variation of pigment and residuals of 
abrasion left cheek and facial scar).  On appeal, however, 
the Board must make its own determination as to whether any 
newly submitted evidence warrants a reopening of the claims.  
This is important because the preliminary question of whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  Service connection may also be established for a 
current disability on the basis of a presumption under the 
law that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  Alternatively, when a chronic 
disease is not present during service, service connection may 
be established under 38 C.F.R. § 3.303(b) by evidence of 
continuity of symptomatology.  Continuity of symptomatology 
after discharge is required only where the condition noted 
during service (or in the presumption period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  Service connection based on continuity of 
symptomatology may be granted if the evidence shows that the 
condition was observed during service and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).  When a disease is 
first diagnosed after service, service connection can still 
be granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

At the time of the October 1994 rating decision, the 
Veteran's service medical records and a VA examination 
conducted in September 1994 were of record.  The service 
medical records showed that the Veteran was seen on November 
8, 1976 after he had used ointment from his kit for an 
abrasion and developed some itching, that the examiner noted 
that he saw pruritus resulting, but that the abrasion area 
was well healed and there was no problem.  

The September 1994 VA examiner noted that an area over the 
left cheek bone was slightly darker than the surrounding 
skin.  It was not disfiguring or noticeable with it being 
pointed out measuring about 1 1/2 by 1 inch.  The October 1994 
rating decision noted that the service medical records were 
negative for complaint of, findings of, or treatment for 
variation of pigment of the left cheek, that this skin 
condition was not shown to be related to the abrasion of the 
cheek noted during service, and that no residuals of the 
abrasion were noted.

Based on the grounds stated for the denial of service 
connection for discoloration of the left cheek in the October 
1994 rating decision, new and material evidence would consist 
of evidence linking the Veteran's currently diagnosed left 
cheek skin disorder, lichen simplex chronicus (LSC), to his 
military service or evidence of continuity of symptomatology 
and competent evidence relating the current left cheek skin 
condition to symptomatology.  In this regard, additional 
evidence received since the May 2005 rating decision includes 
various private medical treatment records as well as 
statements from the Veteran including personal hearing 
testimony.

The private medical records indicate that the Veteran 
presented on May 14, 2007, with complaints of scar/darkened 
area of the left cheek which itches and at times swells.  
Impression was area of hyperpigmentation, left cheek.  
Dermatology was consulted, and on May 18, 2007, the Veteran 
was seen by dermatology.  The Veteran's complaint was burn on 
face and itching.  The Veteran stated that he burned himself 
about 5 years ago [corrected by the Veteran to state 30 years 
ago] and the place continues to itch and bother him.  
Physical examination showed a somewhat lichenified pigmented 
patch on his left cheek.  The clinical impression was LSC.

In October 2007, the Veteran submitted his VA Form 9, Appeal 
to the Board of Veterans' Appeals, and stated as follows: 

The longevity of the complexion of the area left cheek has 
been nursed consistently over the years (30) inclusive 
although mistakenly through non-quote physician has stated 
burn occur[r]ed 5 years ago[.]  This is in error.  See Dr. 
note[s] the treatment at the time November 1976, reflected 
cosmetic injury [and] home remedies were aggressively 
applied, cocoa butter, bleaching crèmes [and] per Dr. 
order[s] prescribed ointment[s] (see Dr. note[s])  This 
injury is complacent due to informal briefing.  Before 
deployment, on exercise Brave Shield Joint Force[s], that 
solution provided for [and] handled in canteen was for 
nuclear fallout antidote not as a first aid solution which 
was arbitra[ri]ly used as such; due to poor medical attention 
while being evaluated in Panorama City Florida 1976, abrasion 
was tissue deep and incurred by 1976 assault while leaving 
tent and bunk to urinate, which resulted in loss of 
conscience, [and] awake in ditch with facial injury.  No 
medical attention provided.  Advised to report to NCOIE once 
return to duty station, Langley AFB, [and] reseen in sick 
call for proper follow-up.  This injury seemed transitory in 
nature, and appropriate home remedy would return to normal 
condition, this never occur[r]ed as time elapsed experienced, 
burning sensation, redness, skin reaction especially during 
summer months, pigmentation disfigurement, scar tissue [and] 
occasional swelling.  Please consider all medical note[s] 
attach[ed] to support this claim of s[ervice-]c[onnected] 
condition, for appeal purposes [and] rights.

In September 2009, the Veteran underwent VA examination.  The 
claims file was reviewed.  The Veteran reported that he was 
on a military exercise in Florida when he fell into a ravine 
and cut his left cheek.  He applied a solution to the cut - a 
solution that he had been issued and kept on him at all 
times.  He thought the solution was an antiseptic.  When he 
applied the solution to the cut, it burned and caused 
swelling.  He saw a medic the next day who told him that the 
solution was not an antiseptic but rather something to be 
applied in the event he was exposed to nuclear fallout.  The 
medic told him to see his commander as soon as he returned to 
Langley.  When he got back to Langley, he reported to his 
commander and showed him the solution he had been using as an 
antiseptic.  His commander took him straight to the hospital 
for evaluation.  At the hospital, the area was flushed and 
cleansed and he was instructed to use cocoa butter on it.  
Ever since then the area itches, and in the hot, humid 
weather, the area will get red and swell.  He has been 
diagnosed with LSC and believes that this skin condition is a 
result of using the chemical solution on his face back in 
1976.  

Physical examination demonstrated no facial scar.  There was 
a skin area with abnormal pigmentation greater than six 
square inches and a discoloration that was noted to be darker 
than normal.  Diagnosis was facial hyperpigmentation from 
LSC.  The examiner noted that there was a patch of 
hyperpigmented skin on the left cheek that measured less than 
10 centimeters square and also a small patch of 
hyperpigmented skin on the right cheek of about 3 centimeters 
square.  There was mild tenderness with palpation of the left 
check but no redness, peeling, or breakdown of the skin.  The 
skin was noted to be moist and elastic.  

The examiner noted that the Veteran was diagnosed with LSC 
about six years prior and that the Veteran believed the use 
of the chemical solution on his face back in 1976 resulted in 
the present diagnosis of LSC.  He had previously tried 
lightening his skin with topical treatments in the past, but 
these proved to be very irritating and he gave up using them.  
He remembers being evaluated for this hyperpigmentation as 
remotely as 1997 and was told at the time that it was the 
natural coloration of his face.

The examiner noted that there was no burn scar of the 
Veteran's face and that the LSC was less likely then not 
caused by or a result of the chemical solution that the 
Veteran applied to his face in the military.  

The examiner quoted from a medical source that LSC is 
thickening of the skin with variable scaling that arises 
secondary to repetitive scratching or rubbing.  LSC is not a 
primary process.  Rather, a person senses pruritus in a 
specific area of skin (with or without underlying pathology) 
and causes mechanical trauma to the point of lichenification.  
LSC is found on the skin in regions accessible to scratching.  
Pruritus provokes rubbing that produces clinical lesions, but 
the underlying pathophysiology is unknown.  Some skin types 
are more prone to lichenification, such as skin that tends 
toward eczematous conditions (i.e., atopic dermatitis, atopic 
diathesis).  A relationship likely exists between central and 
peripheral neural tissue and inflammatory cell products in 
the perception of itch and ensuring changes in LSC.  The 
possible interplay among primary lesions, psychic factors, 
and the intensity of pruritus additively influence the extent 
and severity of LSC.

In regard to the evidence submitted since the May 2005 rating 
decision, the Board finds although the evidence is new as it 
is not cumulative or redundant, it does not raise a 
reasonable possibility of substantiating the claim.  There is 
still no competent medical evidence that links the Veteran's 
current left cheek skin disorder to his active service.  In 
addition, although the Veteran provided evidence of 
continuity of symptomatology (presumed credible) in October 
2007, there is still no competent evidence relating the 
current left cheek skin condition to this symptomatology. 

Accordingly, the Board finds that the evidence received 
subsequent to the May 2005 rating decision is not new and 
material and does not serve to reopen the claim.  




ORDER

New and material evidence not having been submitted, the 
claim for entitlement service connection for a left cheek 
skin disability is not reopened.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


